Citation Nr: 9923653	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-26 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for epididymitis with a 
swollen left testicle.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1955 to August 
1959.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1996 rating 
decision of the Denver, Colorado Regional Office which, in 
pertinent part, granted service connection for hemorrhoids 
and assigned a noncompensable disability evaluation.  Service 
connection was also denied for epididymitis with a swollen 
left testicle, urethritis, athlete's foot and for a 
cardiovascular disorder to include coronary artery disease, 
hypertension and a heart murmur.  The veteran's case was 
transferred to the Lincoln, Nebraska Regional Office 
(hereinafter "the RO").  A January 1998 rating decision, in 
pertinent part, declined to reopen the veteran's claim for 
entitlement to service connection for a cardiovascular 
disorder to include coronary artery disease, hypertension and 
a heart murmur for lack of new and material evidence.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board notes that pursuant to his September 1997 VA Form 
9; a June 1999 VA Form 646, from his accredited 
representative; a June 1999 statement on appeal; and in 
testimony before a member of the Board; the veteran advanced 
contentions on appeal which the Board has construed as a 
claim as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for urethritis.  The Board observes, as noted 
above, that service connection for urethritis was originally 
denied in March 1996.  As such issue has neither been 
properly developed nor certified for review on appeal, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's epididymitis with residual left epididymal 
enlargement and tenderness has been reasonably shown to have 
origins during active service.  


CONCLUSION OF LAW

Epididymitis with residual left epididymal enlargement and 
tenderness was incurred in active service.  38 U.S.C.A. 
§§ 5107, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for epididymitis with residual left 
epididymal enlargement and tenderness, is well-grounded and 
that all relevant facts have been properly developed.  
Accordingly a remand, as to such issue, in order to allow for 
further development of the record is not appropriate.  

I.  Service Connection for Epididymitis with Residual Left 
Epididymal
Enlargement and Tenderness

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he was 
seen in October 1957 with complaints of pain in the left 
groin area when walking.  The impression was acute 
epididymitis.  An October 1957 consultation report related an 
impression of acute urethritis and acute left epididymitis.  
A November 1957 hospital report noted that the veteran was 
admitted with a chief complaint of pain in the left testicle 
and groin for a week prior to admission.  The diagnoses, at 
that time, were epididymitis, acute, nonvenereal, cause 
undetermined and urethritis, acute, nonvenereal, cause 
undetermined.  A November 1957 treatment entry reported that 
the veteran was seen following hospitalization and was noted 
to have minimal tenderness of the upper pole of the left 
epididymis.  The July 1959 separation examination report 
noted that the veteran was hospitalized for fourteen days in 
1957 for epididymitis with a normal recovery.  

Private treatment records dated from May 1973 to October 1985 
indicated that the veteran was treated for several disorders.  
A May 1973 entry from the University of Nebraska Medical 
Center noted that he was seen for disorders including 
abdominal pain and urinary frequency.  An October 1973 entry 
noted that the veteran reported right inguinal pain which had 
worsened over the past weeks with treatment for epididymitis.  
The diagnosis was right inguinal pain, undetermined etiology.  

VA treatment records dated from October 1992 to March 1995 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A November 1992 entry indicated a 
diagnosis of bilateral epididymitis.  An additional November 
1992 entry noted that the veteran had resolving bilateral 
epididymitis.  

The veteran underwent a VA general medical examination in 
September 1995.  The examiner noted that the veteran's 
medical records were partially available at the time of the 
examination.  It was observed that the veteran's main 
complaint was that there was a small area on the superior 
surface of the left testicle which he felt was lump-like in 
nature and painful to the touch.  The examiner reported that 
there was no urethral discharge or lesions.  The examiner 
noted that there was an epididymis on the left testicle which 
was slightly larger than the right and firm in nature, but 
not nodular and tender to palpation.  The diagnoses included 
history of epididymitis/urethritis, nonvenereal, with 
residual left epididymal enlargement and tenderness.  

Private treatment records dated from April 1997 to May 1997 
indicated that the veteran continued to receive treatment.  
An April 1997 entry from the Charles Drew Health Center noted 
that the veteran had left epididymitis in 1957 which had been 
a chronic problem.  An additional April 1997 report indicated 
an assessment which included chronic epididymitis.  May 1997 
treatment reports also noted assessments which included 
chronic epididymitis.  VA treatment records dated from August 
1997 to October 1997 related that the veteran was treated for 
variously diagnosed urological disorders including chronic 
orchitis/epididymitis with acute exacerbation and chronic 
testicular pain.  

Private treatment records dated from October 1998 to December 
1998 referred to continued treatment.  In a December 1998 
statement, John D. Horgan, M.D., indicated that the veteran 
had a history of chronic epididymo-orchitis which had been 
treated during service since October 1957.  

At the June 1999 hearing before a member of the Board, the 
veteran testified that he was hospitalized during service for 
epididymitis.  He stated that he was treated again for such 
disorder in 1962 and then again in approximately 1972 or 
1973.  The veteran reported that presently such disorder 
would flare-up and he would have pain.  He indicated that the 
flare-ups could last for ten days to two weeks.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was treated for epididymitis during 
service.  An October 1957 consultation report noted an 
impression which included acute left epididymitis and a 
November 1957 hospital report related diagnoses including 
epididymitis, acute, nonvenereal, cause undetermined.  
Additionally, the Board observes that an October 1973 private 
treatment entry noted that the veteran had recently received 
treatment for epididymitis.  Also, VA treatment entries dated 
in November 1992 referred to diagnoses including bilateral 
epididymitis.  

The Board further observes that a November 1995 VA general 
medical examination report indicated diagnoses including 
history of epididymitis/urethritis, nonvenereal, with 
residual left epididymal enlargement and tenderness.  The 
examiner, at that time, specifically reported that the 
veteran's medical records were partially available at the 
time of the examination.  Subsequent VA and private treatment 
records dated from April 1997 to December 1998 related 
diagnoses including chronic epididymitis, chronic 
orchitis/epididymitis and chronic epididymo-orchitis.  The 
Board notes that the medical evidence of record clearly 
indicates that the veteran was treated for epididymitis 
during service and that he has been diagnosed with chronic 
epididymitis on multiple occasions following service 
separation including as recently as December 1998.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether epididymitis with residual left epididymal 
enlargement and tenderness was incurred during the veteran's 
period of service would not withstand Court scrutiny on the 
basis of the evidence currently of record.  Accordingly, with 
resolution of reasonable doubt in favor of the veteran, the 
Board concludes that service connection for epididymitis with 
residual left epididymal enlargement and tenderness is 
warranted.  


ORDER

Service connection for epididymitis with residual left 
epididymal enlargement and tenderness, is granted.  


REMAND

In reviewing the record, the Board notes that the March 1996 
rating decision denied service connection for disorders 
including athlete's foot.  The letter notifying the veteran 
of the RO's determination was mailed on April 9, 1996.  On 
March 27, 1997, the veteran's notice of disagreement was 
received.  The veteran expressed disagreement with issues 
including that of entitlement to service connection for 
athlete's foot.  A statement of the case, which listed the 
issue as service connection for tinea pedis, was mailed to 
the veteran on July 29, 1997.  The veteran's accredited 
representative was also furnished with a copy of the 
statement of the case at that time.  Therefore, the veteran 
had sixty (60) days from July 29, 1997, (the mailing date of 
the statement of the case) or until April 9, 1997, (one year 
from the date of notification of the RO's determination) to 
file a substantive appeal.  The first document of record 
which could constitute a substantive appeal was a VA Form 9, 
received on September 18, 1997 which referred to other 
issues.  The veteran did not appeal the issue of entitlement 
to service connection for athlete's foot at that time.  The 
first possible document of record which could constitute a 
substantive appeal as to such issue was a statement on appeal 
received from the veteran in June 1999 which listed issues 
including entitlement to service connection for athlete's 
foot.  The veteran also provided testimony as to such issue 
at the June 1999 hearing before a member of the Board.  The 
Board notes that the June 1999 statement on appeal and the 
June 1999 testimony before a member of the Board were 
received well beyond either of the deadlines for the timely 
filing of a substantive appeal.  38 C.F.R. § 20.302(b) 
(1998).  

The Board notes that Title 38 of the Code of Federal 
Regulations (1998) states, in pertinent part, that:  

An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the Case has been 
furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998).  

Further, it is also provided that:  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
the Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  . . . 38 C.F.R. § 20.202 
(1998).  

The Board also observes that the formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme, as well as evolving Court 
doctrine (See Rowell v. Principi, 4 Vet.App. 9 (1993), which 
requires both a notice of disagreement and a formal appeal.  
Jurisdiction does matter.  Roy v. Brown, 5 Vet.App. 554 
(1993).  Additionally, in Marsh v. West, No. 98-634 (U.S. 
Vet.App. Oct. 5, 1998), the Court held that the Board's 
obligation to assess it own jurisdiction could not come at 
the expense of the procedural rights of the claimant who has 
had no opportunity to present evidence or argument on the 
jurisdictional issue, citing Bernard v. Brown, 4 Vet.App. 384 
(1993) and Sutton v. Brown, 9 Vet.App. 553 (1996).  The Board 
observes that the veteran has not been provided with the 
pertinent laws and regulations as to substantive appeals to 
include any such laws and regulations addressing the 
timeliness of substantive appeals.  The veteran has also not 
been provided with the opportunity to present evidence or 
argument on the timeliness of his substantive appeal as to 
the issue of entitlement to service connection for athlete's 
foot.  Therefore, in light of the cases noted above, 
specifically Marsh, the Board concludes that additional 
development of the record is appropriate prior to appellate 
review.  

The Board is also of the opinion that additional action is 
appropriate with regard to the veteran's claim as to whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a 
cardiovascular disorder to include coronary artery disease, 
hypertension and a heart murmur.  The Board notes that 
service connection for such disorder was originally denied 
pursuant to a March 1996 rating decision.  The veteran did 
not express disagreement with the determination as to such 
issue in his March 27, 1997 notice of disagreement or within 
one year of notification of such determination.  The veteran 
did list the issue of entitlement to service connection for a 
cardiovascular disorder to include coronary artery disease, 
hypertension and a heart murmur in his VA Form 9, received on 
September 18, 1997.  The RO considered the VA Form 9 as a new 
claim for service connection for such disorder and in a 
January 1998 rating decision, declined to reopen the 
veteran's claim for lack of new and material evidence.  The 
Board observes that in a June 1999 VA Form 646, the veteran's 
accredited representative listed the issue of entitlement to 
service connection for a heart murmur.  Also, in his June 
1999 statement on appeal and at the June 1999 hearing before 
a member of the Board, the veteran expressed disagreement as 
to the denial of service connection for such disorder.  
Therefore, the Board finds that the veteran has submitted a 
timely notice of disagreement as to the RO's January 1998 
rating decision which declined to reopen the veteran's claim 
for entitlement to service connection for a cardiovascular 
disorder to include coronary artery disease, hypertension and 
a heart murmur for lack of new and material evidence.  The 
record contains no indication that the RO has issued a 
statement of the case as to such issue.  The Board is of the 
view that the RO should issue a statement of the case 
addressing such claim.  See Godfrey v. Brown, 7 Vet.App. 398, 
408-410 (1998); 38 C.F.R. § 19.9(a) (1998).  

As to the veteran's claim for entitlement to a compensable 
evaluation for hemorrhoids, the Board notes that the veteran 
was last afforded a VA general medical examination in 
September 1995.  It was noted that the veteran used 
hemorrhoid suppositories daily.  The examiner reported, as to 
a rectal examination, that the veteran had normal prostate 
consistency and that he was guaiac negative.  No further 
information was provided as to any hemorrhoid symptomatology.  
The diagnoses referred to disorders other than hemorrhoids.  
The Board notes that in his March 1997 notice of 
disagreement, the veteran reported that he suffered from 
pain, itching and bleeding of his hemorrhoids.  Also, at the 
June 1999 hearing before a member of the Board, the veteran 
testified that he suffered severe pain with his hemorrhoids.  
He also complained of itching and bleeding.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, including his statements and testimony 
as to pain, itching and bleeding of his hemorrhoids, the lack 
of a contemporaneous examination as to the veteran's service-
connected hemorrhoid disorder (to include an accurate 
assessment of the symptomatology associated with such 
disorder), and in consideration of the Court's holdings in 
Colvin and Halstead, the Board concludes that a VA 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

Further, the Board observes that treatment records subsequent 
to December 1998 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claim for a compensable 
evaluation for hemorrhoids.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim(s) to 
include whether a timely substantive 
appeal was filed as to the issue of 
entitlement to service connection for 
athlete's foot.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed hemorrhoid 
disorder, if applicable, from December 
1998 to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
present nature and severity of his 
service-connected hemorrhoid disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to specifically address the 
criteria indicated under diagnostic code 
7336.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue(s) 
on appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the veteran with all 
of the pertinent laws and regulations as 
to substantive appeals to include any 
such laws and regulations addressing the 
timeliness of a substantive appeal.  The 
RO should also issue a statement of the 
case with regard to the veteran's claim 
as to whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
cardiovascular disorder to include 
coronary artery disease, hypertension and 
a heart murmur.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







